                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                                          UNITED STATES DISTRICT COURT
                                 9
                                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 10
                                 11
                                 12   VALERIE BROOKS, individually            CASE NO.: 2:21-cv-00147-MCE-KJN
                                      and on behalf of all others similarly
                                      situated,                               ORDER GRANTING REQUEST TO
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                           EXTEND TIME FOR PARTIES TO
                                 14                       Plaintiff,          FILE DISPOSITIONAL DOCUMENTS
                                            v.                                OR A STATUS REPORT
                                 15                                           [L.R. 144 (A)]
                                 16   RALPH LAUREN CORPORATION,
                                 17   a Delaware corporation; RALPH
                                      LAUREN RETAIL, INC., a Delaware
                                 18   corporation; RALPH LAUREN
                                      MEDIA, LLC, a Delaware limited
                                 19   liability company; and DOES 1 to 10,
                                      inclusive,
                                 20                      Defendants.

                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                           ORDER GRANTING REQUEST TO EXTEND TIME FOR PARTIES TO FILE DISPOSITIONAL
                                                              DOCUMENTS OR A STATUS REPORT
                                 1          Having reviewed Defendant’s Request and good cause appearing therefor,

                                 2    the Court hereby GRANTS the Request and ORDERS that the parties shall have an

                                 3    extension of fifteen (15) days, to May 18, 2021, in which to file Dispositional

                                 4    Documents or a Status Report.

                                 5          IT IS SO ORDERED.
                                 6    Dated: May 12, 2021
                                 7
                                 8
                                 9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                           ORDER GRANTING DEFENDANT’S REQUEST TO EXTEND TIME FOR PARTIES TO FILE
                                                       DISPOSITIONAL DOCUMENTS OR A STATUS REPORT
